 Case 1:17-cr-00106-TSE Document 227 Filed 01/04/19 Page 1 of 3 PageID# 1626




                                                            January 4, 2019

VIA ECF

The Honorable T.S. Ellis, III
U.S. District Court Judge
U.S. District Court for the Eastern District of Virginia
401 Courthouse Square
Alexandria, Virginia 22314

            Re: United States v. Lamont Kortez Gaines, Case No. 1:17-CR-106-TSE-4

Dear Judge Ellis:

               On May 15, 2018, this Court appointed undersigned counsel to research whether
any legal principle would allow the Court to avoid imposing a mandatory minimum prison
sentence of 82 years on defendant Gaines. Dkt. 209. In June and July of last year, the parties
filed supplemental briefs addressing this question, see Dkt. 216, Dkt. 219, Dkt. 220; and on July
13, 2018, this Court stayed Gaines’s case pending the outcome in United States v. Simms, No.
15-4640 (4th Cir.), Dkt. 221, which was heard en banc by the Fourth Circuit in September 2018
and remains pending. Gaines has not yet been sentenced by this Court.

                In Gaines’s supplemental reply brief regarding sentencing, undersigned counsel
noted that a bill was pending in Congress that could “cure the unfairness in this case and other
similar cases.” Dkt. 220 at 8 n.3. On December 21, 2018, that bill became law in the form of the
“First Step Act.” Section 403(a) of the First Step Act amends 18 U.S.C. § 924(c)(1)(C) -- one of
the key provisions at issue in this case -- by striking the phrase “second or subsequent conviction
under this subsection” and inserting in its place the phrase “violation of this subsection that
occurs after a prior conviction under this subsection has become final.” First Step Act of 2018,
S. 756, 115th Cong. (2018) (enacted), available at https://www.congress.gov/bill/115th-
congress/senate-bill/756. Section 403(b) of the First Step Act provides that this change “shall
apply to any offense that was committed before the date of enactment of this Act, if a sentence
for the offense has not been imposed as of such date of enactment.” Id.

                On or around January 26, 2018 -- nearly one year prior to the enactment of the
First Step Act -- Gaines was convicted of, inter alia, four 924(c) counts. The Government has
relied on Section 924(c) to argue that Gaines should serve a mandatory prison term of 82 years:
seven years on his first 924(c) conviction and 25 years on each “second or subsequent” 924(c)
conviction.


DC: 6939468-1
Case 1:17-cr-00106-TSE Document 227 Filed 01/04/19 Page 2 of 3 PageID# 1627
The Honorable T.S. Ellis, III
January 4, 2019
Page 2

                Because Gaines was tried on all four 924(c) counts together, however, he was not
convicted of any 924(c) count after a prior one had “become final.” Pursuant to the First Step
Act, therefore, it is no longer permissible to “stack” 25-year mandatory minimum sentences in
the manner in which the Government has sought to do in this case; and because Gaines has not
yet been sentenced, the First Step Act applies to him.

                Gaines should never have been facing 82 years in prison. Such a sentence bears
no rational relationship to the crimes for which he was convicted. And during the pendency of
this case, Congress took the remarkable step of ensuring that Gaines and others similarly situated
can no longer face the most draconian punishments that have been meted out for decades under
Section 924(c). In short, a mandatory minimum prison sentence of 82 years is not only no longer
appropriate for Gaines; it is also no longer legal.

                 Because Gaines continues to maintain his position that Hobbs Act robbery is not
categorically a “crime of violence” for purposes of Section 924(c), and the en banc Fourth
Circuit has not yet decided Simms, we recognize that the Court may wish to maintain the stay in
this case; in the meantime, however, we thought it important to highlight for the Court the
immediate implications of the First Step Act.

                                             Respectfully Submitted,

                                             /s/ Daniel Suleiman
                                             Daniel Suleiman
                                             Kendra N. Mells
                                             Appointed Pro Bono Counsel for Defendant Lamont
                                             Kortez Gaines
                                             Covington & Burling LLP
                                             One CityCenter
                                             850 Tenth Street, NW
                                             Washington, D.C. 20001
                                             Tel: (202) 662-5811
                                             Fax: (202) 778-5811
                                             dsuleiman@cov.com

                                             /s/ W. Michael Chick, Jr.
                                             W. Michael Chick, Jr.
                                             VSB: 70892
                                             Trial Counsel for Defendant Lamont Kortez Gaines
                                             Law Offices of W. Michael Chick, Jr.
                                             10513 Judicial Drive, Suite 102
                                             Fairfax, Virginia 22030
                                             Tel: (571) 276-8279
                                             Fax: (571) 748-4399
                                             mike@chicklawfirm.com
Case 1:17-cr-00106-TSE Document 227 Filed 01/04/19 Page 3 of 3 PageID# 1628



                               CERTIFICATE OF SERVICE

I hereby certify that on January 4, 2019, I caused a copy of the foregoing Letter to The
Honorable T.S. Ellis, III to be served by the Court’s ECF Filing system on all counsel of
record.


                                            /s/ W. Michael Chick, Jr.
                                            W. Michael Chick, Jr.
                                            VSB: 70892
                                            Trial Counsel for Defendant Lamont Kortez Gaines
                                            Law Offices of W. Michael Chick, Jr.
                                            10513 Judicial Drive, Suite 102
                                            Fairfax, Virginia 22030
                                            Tel: (571) 276-8279
                                            Fax: (571) 748-4399
                                            mike@chicklawfirm.com
